Name: Regulation (EEC) No 2846/72 of the Commission of 29 December 1972 amending Regulations No 80/63/EEC, (EEC) No 2638/69, (EEC) No 496/70, (EEC) No 1291/70, (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70, (EEC) No 604/71, (EEC) No 55/72 on fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|31972R2846Regulation (EEC) No 2846/72 of the Commission of 29 December 1972 amending Regulations No 80/63/EEC, (EEC) No 2638/69, (EEC) No 496/70, (EEC) No 1291/70, (EEC) No 1559/70, (EEC) No 1560/70, (EEC) No 1561/70, (EEC) No 1562/70, (EEC) No 604/71, (EEC) No 55/72 on fruit and vegetables Official Journal L 299 , 31/12/1972 P. 0001 - 0003 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0060 English special edition: Series I Chapter 1972(30-31.12) P. 0085 Greek special edition: Chapter 03 Volume 8 P. 0232 Spanish special edition: Chapter 03 Volume 6 P. 0163 Portuguese special edition Chapter 03 Volume 6 P. 0163 ++++ ( 1 ) OJ N L 73 , 27 . 3 . 1972 , P . 5 . ( 2 ) OJ N 121 , 3 . 8 . 1963 , P . 2137/63 . ( 3 ) OJ N L 327 , 30 . 12 . 1969 , P . 33 . ( 4 ) OJ N L 62 , 18 . 3 . 1970 , P . 11 . ( 5 ) OJ N L 144 , 2 . 7 . 1970 , P . 10 . ( 6 ) OJ N L 169 , 1 . 8 . 1970 , P . 55 . ( 7 ) OJ N L 54 , 3 . 3 . 1972 , P . 32 . ( 8 ) OJ N L 169 , 1 . 8 . 1970 , P . 59 . ( 9 ) OJ N L 169 , 1 . 8 . 1970 , P . 63 . ( 10 ) OJ N L 169 , 1 . 8 . 1970 , P . 67 . ( 11 ) OJ N L 70 , 24 . 3 . 1971 , P . 9 . ( 12 ) OJ N L 9 , 12 . 1 . 1972 , P . 1 . REGULATION ( EEC ) N 2846/72 OF THE COMMISSION OF 29 DECEMBER 1972 AMENDING REGULATIONS N 80/63/EEC , ( EEC ) N 2638/69 , ( EEC ) N 496/70 , ( EEC ) N 1291/70 , ( EEC ) N 1559/70 , ( EEC ) N 1560/70 , ( EEC ) N 1561/70 , ( EEC ) N 1562/70 , ( EEC ) N 604/71 , ( EEC ) N 55/72 ON FRUIT AND VEGETABLES THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY ( 1 ) , SIGNED AT BRUSSELS ON 22 JANUARY 1972 , AND IN PARTICULAR ARTICLE 153 OF THE ACT ANNEXED THERETO , HEREINAFTER REFERRED TO AS " THE ACT " ; WHEREAS , UNDER ARTICLE 30 OF THE ACT , THE FOLLOWING REGULATIONS ARE TO BE AMENDED IN CONFORMITY WITH THE GUIDELINES SET OUT IN ANNEX II TO THE ACT : COMMISSION REGULATION N 80/63/EEC ( 2 ) OF 31 JULY 1963 ON QUALITY INSPECTION OF FRUIT AND VEGETABLES IMPORTED FROM THIRD COUNTRIES ; COMMISSION REGULATION ( EEC ) N 2638/69 ( 3 ) OF 24 DECEMBER 1969 LAYING DOWN ADDITIONAL PROVISIONS ON QUALITY CONTROL OF FRUIT AND VEGETABLES MARKETED WITHIN THE COMMUNITY ; COMMISSION REGULATION ( EEC ) N 496/70 ( 4 ) OF 17 MARCH 1970 LAYING DOWN INITIAL PROVISIONS ON QUALITY CONTROL OF FRUIT AND VEGETABLES EXPORTED TO THIRD COUNTRIES ; COMMISSION REGULATION ( EEC ) N 1291/70 ( 5 ) OF 1 JULY 1970 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF ARTICLE 11 ( 2 ) OF REGULATION N 23 ON THE PROGRESSIVE ESTABLISHMENT OF A COMMON ORGANISATION OF THE MARKET IN FRUIT AND VEGETABLES ; COMMISSION REGULATION ( EEC ) N 1559/70 ( 6 ) OF 31 JULY 1970 LAYING DOWN CONDITIONS FOR THE SUPPLY TO THE ANIMAL FEEDINGSTUFFS INDUSTRY OF FRUIT AND VEGETABLES WITHDRAWN FROM THE MARKET , AS AMENDED BY REGULATION ( EEC ) N 458/72 ( 7 ) ; COMMISSION REGULATION ( EEC ) N 1560/70 ( 8 ) OF 31 JULY 1970 LAYING DOWN CONDITIONS FOR AWARDING CONTRACTS FOR OBTAINING JUICE BY PROCESSING FRUIT AND VEGETABLES WITHDRAWN FROM THE MARKET , AS AMENDED BY REGULATION ( EEC ) N 458/72 ( 7 ) ; COMMISSION REGULATION N 1561/70 ( 9 ) OF 31 JULY 1970 LAYING DOWN CONDITIONS FOR AWARDING CONTRACTS FOR DISTILLING OPERATIONS IN RESPECT OF CERTAIN FRUIT WITHDRAWN FROM THE MARKET , AS AMENDED BY REGULATION ( EEC ) N 458/72 ( 7 ) ; COMMISSION REGULATION ( EEC ) N 1562/70 ( 10 ) OF 31 JULY 1970 LAYING DOWN CONDITIONS FOR THE SUPPLY TO THE DISTILLING INDUSTRIES OF CERTAIN FRUIT WITHDRAWN FROM THE MARKET , AS AMENDED BY REGULATION ( EEC ) N 458/72 ( 7 ) ; COMMISSION REGULATION ( EEC ) N 604/71 ( 11 ) OF 23 MARCH 1971 FIXING THE LIST OF REPRESENTATIVE PRODUCER MARKETS FOR THE PRODUCTS LISTED IN ANNEX I TO REGULATION N 159/66/EEC ; WHEREAS COMMISSION REGULATION ( EEC ) N 55/72 ( 12 ) OF 10 JANUARY 1972 LAYING DOWN CONDITIONS FOR INVITING TENDERS FOR THE DISPOSAL OF FRUIT AND VEGETABLES WITHDRAWN FROM THE MARKET , AS AMENDED BY REGULATION ( EEC ) N 458/72 ( 7 ) , IS NOT REFERRED TO IN ANNEX II TO THE ACT ; WHEREAS HOWEVER THE TECHNICAL ADAPTATIONS MADE NECESSARY BY THE ACCESSION OF NEW MEMBER STATES SHOULD BE BROUGHT TO IT ; WHEREAS THE REGULATIONS REFERRED TO ABOVE SHOULD THEREFORE BE SUPPLEMENTED TO INCLUDE THE LIST OF REPRESENTATIVE IMPORT OR PRODUCER MARKETS , THE LIST OF FORWARDING AREAS , THE LIST OF AUTHORITIES RESPONSIBLE FOR INSPECTION AND THE LIST OF AGENCIES TO WHICH TENDERS SHOULD BE SUBMITTED IN RESPONSE TO AN INVITATION TO TENDER , DESIGNATED BY THE NEW MEMBER STATES ; HAS ADOPTED THIS REGULATION : ARTICLE 1 THE ANNEX TO COMMISSION REGULATION N 80/63/EEC IS AMENDED BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : STATENS PLANTETILSYN , GERSONVEG 13 , 2900 HELLERUP IRELAND : DEPARTMENT OF AGRICULTURE AND FISHERIES , UPPER MERRION STREET , DUBLIN , 2 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : MINISTRY OF AGRICULTURE , FISHERIES AND FOOD , WHITEHALL PLACE , LONDON SW 1A 2HH DEPARTMENT OF AGRICULTURE AND FISHERIES FOR SCOTLAND , ST ANDREWS HOUSE , EDINBURGH EH11 3DA MINISTRY OF AGRICULTURE FOR NORTHERN IRELAND , DUNDONALD HOUSE , UPPER NEWTONARDS ROAD , BELFAST BT4 3SB . " ARTICLE 2 ANNEX I TO COMMISSION REGULATION ( EEC ) N 2638/69 IS AMENDED BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : THE WHOLE TERRITORY OF THE KINGDOM EXCEPT THE FAROES IRELAND : THE WHOLE TERRITORY THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : THE WHOLE TERRITORY OF THE KINGDOM . " ARTICLE 3 THE ANNEX TO COMMISSION REGULATION ( EEC ) N 496/70 IS AMENDED BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : STATENS PLANTETILSYN , GERSONVEG 13 , 2900 HELLERUP IRELAND : DEPARTMENT OF AGRICULTURE AND FISHERIES , UPPER MERRION STREET , DUBLIN , 2 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : MINISTRY OF AGRICULTURE , FISHERIES AND FOOD , WHITEHALL PLACE , LONDON SW 1A 2HH DEPARTMENT OF AGRICULTURE AND FISHERIES FOR SCOTLAND , ST ANDREWS HOUSE , EDINBURGH EH11 3DA MINISTRY OF AGRICULTURE FOR NORTHERN IRELAND , DUNDONALD HOUSE , UPPER NEWTONARDS ROAD , BELFAST BT4 3SB . " ARTICLE 4 ARTICLE 3 ( 2 ) OF COMMISSION REGULATION ( EEC ) N 1291/70 IS AMENDED BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : KOEBENHAVN IRELAND : DUBLIN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : COVENT GARDEN LONDON LIVERPOOL GLASGOW . " ARTICLE 5 COMMISSION REGULATIONS ( EEC ) N 1559/70 , ( EEC ) N 1560/70 , ( EEC ) N 1561/70 , ( EEC ) N 1562/70 , ( EEC ) N 55/72 ARE AMENDED IN THE ANNEX THERETO BY THE ADDITION OF THE FOLLOWING : " KINGDOM OF DENMARK : LANDBRUGSMINISTERIET , DIREKTORATET FOR MARKEDSORDNINGERNE , GL . MOENT 14 , 1117 KOEBENHAVN K . IRELAND : DEPARTMENT OF AGRICULTURE AND FISHERIES , UPPER MERRION STREET , DUBLIN , 2 THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : INTERVENTION BOARD FOR AGRICULTURAL PRODUCE , FOUNTAIN HOUSE , 2 WEST MALL , BUTTS CENTRE , READING RG 17 QW . " ARTICLE 6 THE ANNEXES TO COMMISSION REGULATION ( EEC ) N 604/71 ARE AMENDED AS FOLLOWS : 1 . IN ANNEX 1 BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : ODENSE IRELAND : DUBLIN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : COVENT GARDEN LONDON BIRMINGHAM LIVERPOOL BELFAST . " 2 . IN ANNEX II BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : ODENSE IRELAND : DUBLIN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : COVENT GARDEN LONDON BIRMINGHAM LIVERPOOL GLASGOW . " 3 . IN ANNEX V BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : ODENSE IRELAND : DUBLIN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : COVENT GARDEN LONDON BIRMINGHAM . " 4 . IN ANNEX VI BY ADDING THERETO THE FOLLOWING : " KINGDOM OF DENMARK : ODENSE IRELAND : DUBLIN THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND : COVENT GARDEN LONDON BIRMINGHAM BELFAST . " ARTICLE 7 THIS REGULATION SHALL ENTER INTO FORCE ON 1 JANUARY 1973 . IT SHALL APPLY FROM 1 FEBRUARY 1973 . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 29 DECEMBER 1972 . FOR THE COMMISSION THE PRESIDENT S . L . MANSHOLT